I respectfully dissent.
I have reviewed the trial court's statement at the conclusion of the March 3, 2000 oral hearing on appellant's suppression motion.  T. at 176-179.  I find the record contains sufficient findings to satisfy Crim.R. 12(E) and upon which this Court may conduct review.
JUDGE WILLIAM B. HOFFMAN
                             JUDGMENT ENTRY
CASE NO.  00-CA-29
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Fairfield County Municipal Court is vacated.  This case is remanded to that court with instructions to state the essential facts underlying its decision in a written judgment.